Citation Nr: 1602844	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $12,727.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2014, the Veteran withdrew his request for a Board hearing.  

The Board notes that additional evidence has been received since the January 2013 Statement of the Case (SOC) without a waiver of initial consideration by the RO.  However, in light of the fully favorable decision below, the Board finds that the Veteran is not prejudiced by the Board's review of the additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  VA is primarily at fault for the creation of the debt by not acting promptly after repeated notification from the Veteran that he was receiving additional income.  

2.  The recovery of the overpayment would result in undue financial hardship to the Veteran.  

3.  The above factors outweigh any unfair gain to the Veteran.  



CONCLUSION OF LAW

Recovery of an overpayment of pension benefits would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.911 (2015).  A review of the record indicates that VA has fully complied with these notice requirements.  Neither the Veteran nor his representative has argued otherwise.


Factual Background

In this case, the debt at issue was created by the overpayment of nonservice-connected pension benefits.  The Veteran was granted nonservice-connected pension benefits in a September 2010 rating decision.  In that decision, the Agency of Original Jurisdiction (AOJ) determined that the Veteran was unable to secure and follow a substantially gainful occupation due to glaucoma with visual loss, hypertensive cardiovascular disease, chronic obstructive pulmonary disease, and degenerative joint and disc disease of the lumbar spine, degenerative joint disease of the left shoulder, and residuals of right index finger fracture.  In an October 2010 letter, the AOJ notified the Veteran as to how the award was calculated based on his reported income, and he was instructed to notify the AOJ if his income changed.  

In January 2011, the Veteran notified VA that he would begin receiving benefits from the Social Security Administration (SSA) in April 2011.  He requested that VA adjust his VA benefits accordingly and provided a copy of the SSA letter that notified him of the benefits.  VA did not take any action.

In August 2011, the Veteran notified VA that he was receiving $930 in SSA benefits and provided VA with a copy of the SSA award letter.  VA did not take any action.

In October 2011, the Veteran notified VA that he was receiving SSA benefits and provided VA with another copy of the SSA award letter.  He asked whether his pension would decrease and requested, "[p]lease let me know something."  VA did not take any action.

In November 2011, the Veteran went to a Veterans Service Center.  He informed VA that he was receiving SSA benefits and that he had previously reported it, but VA was still sending him checks.  He asked that VA make the adjustment to his payment as soon as possible.  VA did not take any immediate action.  Rather, a note in the file indicates that his original request was sent to the VA Pension Management Center on December 12, 2011.  

On December 1, 2011, VA sent the Veteran a letter notifying him that his improved pension had been amended and that he would begin receiving $1,021 per month effective December 1, 2011.  He was notified that this award was calculated based on a determination that his net countable income was $0, and he was instructed to provide an accurate statement of his income if this was not correct.  

On December 19, 2011, the Veteran sent VA a copy of his SSA award letter and requested, "[a]t your soonest please let me know what my monthly VA benefits amount will be."  VA did not take any action.

On December 30, 2011, VA sent the Veteran a letter indicating that he did not need to complete an Eligibility Verification Report (EVR) unless his situation changed.  He was instructed to tell VA if he or a family member began receiving SSA payments or other income.  

In July 2012, VA requested verification of the Veteran's benefits from SSA.  

On July 18, 2012, VA sent the Veteran letter notifying him that it had received a copy of his SSA award letter and that, based on this income, his pension benefits were being adjusted retroactively from June 1, 2011, and terminated on December 1, 2011.  As a result, he was notified that he had been overpaid and that VA would inform him how he could repay this debt.  

On August 2, 2012, VA's Debt Management Center notified the Veteran that he had been overpaid $12,727 and that he could pay his debt in full or, if he could not pay this amount in full, he could establish a monthly payment schedule to clear the debt within a reasonable time frame.  He was also notified of his right to dispute the debt and to request a waiver.

In September 2012, the Veteran requested a waiver.  He stated, "[s]tarting as far back as December of 2011 I was sending statements to VA about checks I was receiving.  I knew I should not be receiving these checks.  I asked [for] instruction [from] VA but never received any instructions.  My financial situation at this time would be strained [if] I had to repay the debt.  I ask for consideration and a favorable [decision] on this application for permanent waiver of this debt.  Repayment would cause a [hardship] for me."  The Veteran also submitted a financial status report (FSR) showing that his total monthly income from SSA was $1,314 and that his monthly expenses totalled $1045.

In October 2012, VA's Committee on Waivers denied the Veteran's request.  

Since October 2012, the Veteran has submitted additional information regarding his financial situation.  In January 2013, he submitted a FSR showing that his monthly income was $1,314 and that his monthly expenses were $1,160.  In March 2014, he submitted a list of medical expenses totalling $539, which he paid in 2013.  In October 2015, he submitted a list of medical expenses totalling $1,415.65 in 2015, $1,675.20 in 2014, and $1,787.25 in 2013.  He also submitted an EVR, which showed that he received $1,380 per month from SSA, and that he had $600 in cash or a non-interest-bearing account.  

In November 2015, the Veteran requested that his appeal be advanced on the Board's docket.  He indicated that the additional trips to the Jackson VA and the co-pays for his medicine resulted in a monetary shortage.


Law and Analysis

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on a veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a). 

In deciding whether collection would be against equity and good conscience, the following factors are for consideration:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a). 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Based on the evidence of record, the Board finds that VA is primarily at fault for the creation of the debt because it did not act promptly when informed by the Veteran that he would be receiving SSA benefits.  The Veteran first notified VA of this additional income in January 2011; however, VA did not take action to adjust his pension benefits until July 2012, which was more than seventeen months later.  The Veteran did not sit idly by during this time period.  Rather, he repeatedly asked VA to adjust his payments, even going so far as to visit a Veterans Service Center in person to rectify the situation.  Admittedly, he knew that his VA pension benefits would be adjusted and had reason to know that they would likely be decreased; however, it is unclear whether he knew that his pension benefits would be terminated entirely.  As a whole, the Board finds that VA is primarily at fault for the creation of the debt.  

The Board also finds that the collection of the debt could deprive the Veteran of basic necessities and create undue hardship.  According to the most recent FSR that the Veteran submitted, his monthly income exceeded his monthly expenses by about $154.  The Board notes, however, that the FSR did not include his medical expenses, which have ranged from approximately $1,400 to $1,800 each year since 2013.  Thus, any monthly surplus would likely be used to pay for his medical expenses, including co-pays for his medication.  

In addition, the Board must consider whether recovering the debt would nullify the objective for which the benefits were intended.  Pension benefits are intended to maintain qualifying veterans above the poverty level.  Currently, the Veteran's income from SSA benefits is above the federal poverty level.  Therefore, recovering the debt would not nullify the objective for which the benefits were intended.  

The Board notes that failure to make restitution would result in an unfair gain to the debtor, i.e., unjust enrichment.  Here, the Veteran was paid $12,727 in benefits that he was not entitled to receive.  There is also no evidence that the Veteran relied on the VA benefits in relinquishing a valuable right or legal obligation.  

In weighing the above factors, on the one hand the Board finds that VA is primarily at fault for the creation of the debt by not acting promptly in adjusting the Veteran's benefits after he repeatedly notified VA of the change in his income.  Also weighing in favor of a waiver is the fact that the Veteran's expenses are barely covered by his income.  Recovery of the indebtedness would result in undue hardship to him.  On the other hand, the failure to repay this debt would result in an unfair gain to the Veteran.  In balancing these factors, the Board finds VA's inaction in these circumstances to be particularly troublesome and unfair to the Veteran.  The Board finds that VA's fault in the creation of this debt and the difficulty that the Veteran would have in repaying it outweighs any unfair gain.  Accordingly, the Board concludes that recovery of the overpayment of pension benefits in the amount of $12,727 would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963. 


ORDER

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $12,727 is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


